Citation Nr: 1510964	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Memorial Programs Service


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The appellant's spouse served in the United States Navy from April 1955 to February 1959.  He was discharged under "other than honorable" conditions.  He died in October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration Memorial (NCA) Programs Service.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to a Government-furnished headstone or grave marker for her spouse.  A DD Form 214 (the report of discharge for the appellant's spouse) shows that the appellant's spouse served from April 1955 to February 1959 in the United States Navy, and shows that he was discharged "under other than honorable conditions."  

The November 2012 decision by NCA denied the appellant's claim on the basis that her spouse was issued a BAD CONDUCT discharge effective February 18, 1959, and was released from the United States Navy by reason of misconduct, which was based on a character of discharge administrative decision by the Regional Office (RO) in St. Louis, Missouri.  In that decision, it was determined that the spouse was discharged by one of the statutory bars to entitlement, under 38 C.F.R. § 3.12(d)(4), and was not entitled to VA benefits.  Under 38 C.F.R. § 3.12(d)(4), a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions. 

The November 2012 administrative decision contains a discussion enumerating several incidents involving the appellant's spouse and misconduct, which included that: (1) The spouse was found with another soldier's wallet in April 1955; (2) The spouse was accused of attempted robbery in May 1958; (3) The spouse was apprehended by civil authorities in January 1959 on a charge of transporting a female from one state to another for immoral purpose.  He was tried in May 1959. (4) The spouse went AWOL in September 1958 prior to a scheduled discharge later that month, and was apprehended in December 1958 by the FBI. 

Other than the DD Form 214, the claims file contains no other service personnel records, or any service treatment records, or death certificate, or any other records other than the recent adjudicative documents that are part of the procedural history of this appeal.  There are no records containing the evidence discussed above and relied upon in the November 2012 administrative decision.

As this is necessary for review by the Board, the spouse's complete personnel records, including records associated with the procedure of the Veteran's discharge from service, his service treatment records, and any other records containing relevant evidence including as cited in the November 2012 administrative decision, should be obtained and associated with the claims file.     

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the complete service personnel records, service treatment records, and any other records associated with the appellant's spouse and relied upon in the November 2012 administrative decision of this case.

2.  Then, readjudicate the appellant's claim.  If the benefit sought is not granted, an appropriate supplemental statement of the case must be issued.  The appellant must be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

